           Case 6:19-cv-01364-AA   Document 20     Filed 11/12/19   Page 1 of 6




Dennis Raybould
P.O. Box 241
Florence, OR 97431
(541) 901-9522




                     IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF OREGON
                               EUGENE DIVISION

Dennis Raybould,                            )
                                            )
               Plaintiff,                   )        Case No.: 19CV30797
                                            )
      v.                                    )
                                            )
RUSHMORE LOAN MANAGEMENT                    )
SERVICES, LLC;                              )
                                            )
JPMORGAN CHASE BANK, NATIONAL               ) ·.
ASSOCIATION, WHOSE ADDRESS IS 700           )
Kansas Lane, MC 8000,.MONROE, LA 71203,     )
(ASSIGNOR);                                 )
                                            )
RMAC TRUST, SERIES 2016-CTT;                )
                                            )
U.S. BANK NATIONAL ASSOCIATION,             )
NOT IN ITS INDIVIDUAL CAPACITY BUT          )
SOLELY AS TRUSTEE FOR THE RMAC              )
TRUST, SERIES 2016-CTTT, whose address is   )
60 LIVINGSTON A VENUE, ST. PAUL, MN         )
55107-2292, ITS SUCCESSORS AND              )
ASSIGNS, (ASSIGNEE)                         )
                                            )
              Defendants.                   )


PROOF OF SERVICE OF ALIAS SUMMONS ON DEFENDANT U.S. BANK NATIONAL
ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR
THE RMAC TRUST, SERIES 2016-CTT, whose address is 60 LIVINGSTON AVENUE, ST.
      PAUL, MN 55107-2292, ITS SUCCESSORS AND ASSIGNS, (ASSIGNEE)
          Case 6:19-cv-01364-AA         Document 20     Filed 11/12/19    Page 2 of 6




       The undersigned hereby certifies that I served Defendant U.S. BANK NATIONAL
ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR
THE RMAC TRUST, SERIES 2016-CTT, whose address is 60 LIVINGSTON AVENUE, ST.
PAUL, MN 55107-2292, ITS SUCCESSORS AND ASSIGNS, (ASSIGNEE) with Summons
and Complaint, at address 60 Livingston Avenue EP-MIN-WS3D, St Paul, MN 55107, by
Federal Express, tracking number 789564296684; that I am a competent person 18 years of age
or older and a resident of the state of service and of this state and I am not a party to nor an ·
officer, director, or employee of, nor attorney for any party, corporate or otherwise; and that I
knew that the person, finn, or corporation served is the identical one named in the action. As
stated above, I served them by Federal Express, received by A. Cecere, CEO, US BANK AS
TRUSTEE at time Tuesday 9/10/2019 at 1:27 pm. True copies of the receipt and of the Federal
Express tracking report are attached.




DATED: il_;3_120l9                          By:   ~QGHYl,,~
                                                  Da~uld .· ,
               Case 6:19-cv-01364-AA                        Document 20        Filed 11/12/19         Page 3 of 6




                           In the Circuit Court of the State of Oregon

                                                     For the County of Lane

Dennis Raybould, Plaintiff,                                         )
                                                                    )   Case No. 19CV30797
           vs.                                                      )
                                                                    )            ALIAS SUMMONS
RUSHMORE LOAN MANAGEMENT                                            )
SERVICES, LLC, et al., Defendants.                                  )

TO: U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS TRUSTEE FOR THE RMAC TRUST, SERIES 2016-CTT, whose address is 60
LIVINGSTON AVENUE, ST. PAUL, MN 55107-2292, ITS SUCCESSORS AND ASSIGNS,
(ASSIGNEE)

        You are hereby required to appear and defend the complaint filed against you in the
above entitled action within thirty (30) days from the date of service of this summons upon you,
and in case of your failure to do so, for want thereof, plaintiff(s) will a ply to the court for the
relief demanded in the complaint.

NOTICE TO THE DEFENDANT: READ THESE PAPERS                              ---'-------~~~
CAREFULLY!                                                              SIGNATURE OF PLA       TIFF

    You must "appear" in this case or· the other side will win
                                                                        Dennis Raybould
automatically. To "appear" you must file with the court a legal
                                                                        PLAINTIFF'S NAME (TYPED OR PRINTED)
document called a "motion" or "answer." The "motion" or
"answer" must be given to the court clerk or administrator within
30 days along with the required filing fee. It must be in proper        P.O. Box 241
form and have proof of service on the plaintiff's attorney or, if the
plaintiff does not have an attorney, proof of service upon the                                    ADDRESS
plaintifl:                                                              Florence, OR 97431
    If you have any questions, you should see an attorney
immediately. If you need help in finding an attorney, you may
                                                                        CITY     STATE      ZIP       PHONE
contact the Oregon State Bar's Lawyer Referral Service online at
www.oregonstatebar.org or by calling (503) 684-3763 (in the
Portland metropolitan area) or toll-free elsewhere in Oregon at
(800) 452-7636.
                                                                        FAX (IF ANY)        E-MAIL ADDRESS (IF ANY)


TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true
copy of this summons, together with a true copy of the complaint mentioned therein, upon the individual(s) or other ,
legal entity(ies) to whom or which this summons is directed, arid to make your proof of service on the reverse hereof
or upon a separate similar document which you shall attach hereto:


                                                                        COURT CLERK
According to ORCP 7 A, "a true copy of a summons and complaint" means an exact and complete copy of the original documents. No signed
certification to that effect is necessary.
                     Case 6:19-cv-01364-AA                           Document 20   Filed 11/12/19   Page 4 of 6
   S!llpment--------------------
      F.edEx Ground
       Shio To:
           Andrew Cecere, CEO
           U.S. Bank N.A.
            s~ Livingtson Av.~,ue·
            EP-1 ~ TN-WS3D
         · SAINT p ·.'It ~1-07-----__"-
   . Package JDj,       1 0 7 24                    14.37
      Tra~ktrfg ·: 78956~?50352
      E1'tPect:.:ti arrival: Tue 0~110 11 :59 PM
    •/Actbal Wt: 0.28 lbs
    . nating Wt: 1 lbs
   "M<-&--Dlms: 13.00 x ]2.00 x l.(~L
 Sl1ipment--------------------
     FedEx Ground
     Ship To:
           A. Cecere, CEO, U.S. Bail< as Truste
           RMAC Trust, .Series 2016-CTT
           60 Li vin&ton Avenue, EP-MIH-WS30
           SAIHT PAll, ~ ~ " - - . .
     Package m: loom            14. 37   .·
     rrac.t<in&. . ,:<789'.:&l~        .,_-~-------
__fl,lllP..t..tw.1 arr-lu:ll.   Tu~   i'Vll1A   n    .r:..-. .........
                              Case 6:19-cv-01364-AA                Document 20                  Filed 11/12/19          Page 5 of 6
10/3/2019                                                      Track your package or shipment with FedEx Tracking




                                                                   789564296684 ¾                                                                *   CD

                                                 Delivered
                                       Tuesday 9/10/2019 at 1:27 pm

                            -•-------ii•--------•.________
                                                                          DELIVERED

                                                              Signed for by: MMICHEL

                                                                 GET STATUS UPDATES

                                                              OBTAIN PROOF OF DELIVERY



                                     FROM                                                                                 TO

                                FLORENCE, OR US                                                                    Saint Paul, MN US




        Shipment Facts

        TRACKING NUMBER                             SERVICE                                         REFERENCE

'X      789564296684                                FedEx Ground                                    Danyelle Raybould

        WEIGHT                                      TOTAL PIECES                                    TERMS
        0.2 lbs / 0.09 kgs                          1                                               Shipper

        INVOICE NUMBER                              PACKAGING                                       STANDARD TRANSIT
        PKG ID: 166725                              Package                                         CD
                                                                                                    9/10/2019

        SHIP DATE                                   ACTUAL DELIVERY

        CD                                          Tue 9/7 0/2019 7:27 pm
        Wed 9/04/2019




        Travel History                                                                                                         Local Scan Time   V

        Tuesday , 9/10/2019

            1:27pm                 Saint Paul, MN                   Delivered


            3:29   am              SAINT PAUL, MN                   On FedEx vehicle for delivery

            2:09   am              SAINT PAUL, MN                   At local FedEx facility


        Monday, 9/09/2019

            12:51 pm               SAINT PAUL. MN                   Arrived at FedEx location

            1?·7~ nm                                                In tr!:lncit

https://www.fedex.com/apps/fedextrack/?tracknumbers=789564296684                                                                                          1/2
          Case 6:19-cv-01364-AA         Document 20       Filed 11/12/19   Page 6 of 6




                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that upon the date last written below I served a true copy of the

foregoing on the following parties by U.S. first class mail:


Defendant JPMorgan Chase Bank, N.A.
c/o KEVIN H. KONO, OSB #023528
kevinkono@dwt.com
ASHLEE AGUIAR, OSB #171940
ashleeaguiar@dwt.com
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300

Defendant JPMorgan Chase Bank, N.A.
c/o FREDERICK B. BURNSIDE, OSB #096617
fredbumside@dwt.com
920 Fifth A venue, Suite 3300
Seattle, Washington 98104-1610
Telephone: (206) 757-8016

         /I -
, DATED: -     q
            I -/2019
